DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a failure predictor configured to predict” and “load adjuster configured to determine” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20170153625 A1) in view of Koumoto (US 20210278832 A1).
Regarding Claim 1, Yamamoto teaches A controller for controlling a plurality of robots ([0021] a cell control apparatus 5 which controls the manufacturing cell 4. [0025] The first manufacturing machine 3a includes a first robot 1a and a first welding gun 8a. The second manufacturing machine 3b includes a second robot 1b and a second welding gun 8b. The third manufacturing machine 3c includes a third robot 1c and a third welding gun 8c. [0030] arm 12, joint portions 13 base portion 19), each of the plurality of robots having a same default work load ([0053] The cell control apparatus 5 includes a work adjustment unit 54 which adjusts an operation load of the plurality of manufacturing machines 3 a, 3 b, 3 c. In the present embodiment, when a failure is not predicted in the manufacturing machines 3 a, 3 b, 3 c, distribution of the points is set so that the plurality of manufacturing machines 3 a, 3 b, 3 c start the operation at the same time and finish the operation substantially at the same time.), such that a default combined work load of the plurality of robots is a combination of a plurality of the default work loads ([0061] The work adjustment unit 54 controls the other manufacturing machines in such a way that the operation as reduced in the manufacturing machine on which a failure of the component is predicted is performed by the other manufacturing machines. The work adjustment unit 54 performs a control for transferring a part of the operation of the manufacturing machine containing the component predicted to fail to the other manufacturing machines. For example, the work adjustment unit 54 performs control so that the welding operation at a part of the points at which the first manufacturing machine 3 a has stopped welding is performed by the second manufacturing machine 3 b.), the controller comprising: 
a failure predictor configured to predict a failure time for each of the robots if each of the robots were to operate at the default work load; and ([0041] The cell control apparatus 5 includes a failure prediction unit 52 which predicts a failure time of a component of the manufacturing machines 3a, 3b, 3c based on the operation information of the manufacturing machines 3a, 3b, 3c. [0054] In each manufacturing machine, the current operation load is maintained. In the present embodiment, current distribution of the points is maintained and a welding operation is continued in each of the manufacturing machines 3 a, 3 b, 3 c.) 
a load adjuster configured to: 
perform adjustment of a work load of at least one robot among the plurality of robots according to each of the predicted failure times, so that each of the robots operates until the maintenance time, ([0060] the work adjustment unit 54 can set the reduction amount of the operation load so that the failure time is later than the replacement time.) wherein an adjusted combined work load of the plurality of robots remains the same as the default combined work load, and the maintenance time remains the same.  ([0061] The work adjustment unit 54 controls the other manufacturing machines in such a way that the operation as reduced in the manufacturing machine on which a failure of the component is predicted is performed by the other manufacturing machines. The work adjustment unit 54 performs a control for transferring a part of the operation of the manufacturing machine containing the component predicted to fail to the other manufacturing machines. For example, the work adjustment unit 54 performs control so that the welding operation at a part of the points at which the first manufacturing machine 3 a has stopped welding is performed by the second manufacturing machine 3 b.),
Yamamoto does not expressly disclose but Koumoto discloses determine whether each predicted failure time falls within a predetermined period that includes a maintenance time determined in common to each of the robots (Fig. 17 A-C, normal and abnormal horizontal lines, maintenance time 1), the predetermined period including a first sub-period before the maintenance time and a second sub-period after the maintenance time; and (before and after maintenance time 1)
in response to determining that each robot among the plurality of robots has a predicted failure time that falls within the predetermined period (Fig. 17 A-C, normal and abnormal horizontal lines, maintenance time 1), at least one of the plurality of robots has a predicted failure time that falls within the first sub-period (Fig. 17 (c) abnormal detection before maintenance time 1), and at least one of the plurality of robots has a predicted failure time that falls within the second sub-period (Fig. 17 (a) and (b) abnormal detection after maintenance time 1), 
In this way, the system of Koumoto includes A maintenance plan formulation device. Like Yamamoto, Koumoto is concerned with monitoring machines.
Therefore, from these teachings of Koumoto and Yamamoto, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Koumoto to the system of Yamamoto since doing so would enhance the system by avoiding failure when performing a maintenance operation based on a sign of a failure that has been detected.
Regarding Claim 2, Yamamoto teaches The controller according to claim 1, wherein the load adjuster does not perform the adjustment when each of the predicted failure times does not fall within the predetermined period.  (Fig. 4 [0072] in step 95, the work adjustment unit 54 judges whether or not the failure time is earlier than the replacement time. When the replacement time and the failure time are the same, or when the failure time is later than the replacement time, the control terminates.)
Regarding Claim 3, Yamamoto teaches The controller according to claim 1, 
the load adjuster performs the adjustment by reducing the work load when the predicted failure time is earlier than the maintenance time ([0055] When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted.), and by increasing the work load when the predicted failure time is later than the maintenance time.  ([0065] when it is predicted that a component of the first robot 1a fails… the work adjustment unit 54 transmits the second operation program in which the number of the welding points performed by the second manufacturing machine 3b is increased to the second robot control apparatus 2b By this control, the operation performed by the plurality of manufacturing machines can be distributed. Note that the entirety of the operation of the manufacture machine on which a failure is predicted may be transferred to the other manufacturing machines.)
Yamamoto does not expressly disclose but Koumoto discloses wherein for each robot that has a failure time within the predetermined period, (Fig. 17 A-C, normal and abnormal horizontal lines, maintenance time 1.)
In this way, the system of Koumoto includes A maintenance plan formulation device. Like Yamamoto, Koumoto is concerned with monitoring machines.
Therefore, from these teachings of Koumoto and Yamamoto, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Koumoto to the system of Yamamoto since doing so would enhance the system by avoiding failure when performing a maintenance operation based on a sign of a failure that has been detected.
Regarding Claim 4, Yamamoto teaches The controller according to claim 1, 
the failure predictor predicts the failure time for each of a plurality of components constituting the robot ( [0041] The cell control apparatus 5 includes a failure prediction unit 52 which predicts a failure time of a component of the manufacturing machines 3a, 3b, 3c based on the operation information of the manufacturing machines 3a, 3b, 3c), and determines, as the failure time of the robot, a failure time of a component of which the predicted failure time is the earliest among those of the plurality of the components. (Fig. 4 [0049] The failure prediction unit 52 transmits information on the component of the manufacturing machines 3 a, 3 b, 3 c on which a failure is predicted, such as a name, a component number, and the like of the component to the production planning apparatus 6 [0070] In step 92, when a component predicted to fail is detected)
Yamamoto does not expressly disclose but Koumoto discloses wherein for each robot that has a failure time within the predetermined period, (Fig. 17 A-C, normal and abnormal horizontal lines, maintenance time 1.)
In this way, the system of Koumoto includes A maintenance plan formulation device. Like Yamamoto, Koumoto is concerned with monitoring machines.
Therefore, from these teachings of Koumoto and Yamamoto, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Koumoto to the system of Yamamoto since doing so would enhance the system by avoiding failure when performing a maintenance operation based on a sign of a failure that has been detected.
Regarding Claim 5, Yamamoto teaches A method of controlling a plurality of robots executed by a controller ([0021] a cell control apparatus 5 which controls the manufacturing cell 4. [0025] The first manufacturing machine 3a includes a first robot 1a and a first welding gun 8a. The second manufacturing machine 3b includes a second robot 1b and a second welding gun 8b. The third manufacturing machine 3c includes a third robot 1c and a third welding gun 8c. [0030] arm 12, joint portions 13 base portion 19), each of the plurality of robots having a same default work load ([0053] The cell control apparatus 5 includes a work adjustment unit 54 which adjusts an operation load of the plurality of manufacturing machines 3 a, 3 b, 3 c. In the present embodiment, when a failure is not predicted in the manufacturing machines 3 a, 3 b, 3 c, distribution of the points is set so that the plurality of manufacturing machines 3 a, 3 b, 3 c start the operation at the same time and finish the operation substantially at the same time.), such that a default combined work load of the plurality of robots is a combination of a plurality of the default work loads ([0061] The work adjustment unit 54 controls the other manufacturing machines in such a way that the operation as reduced in the manufacturing machine on which a failure of the component is predicted is performed by the other manufacturing machines. The work adjustment unit 54 performs a control for transferring a part of the operation of the manufacturing machine containing the component predicted to fail to the other manufacturing machines. For example, the work adjustment unit 54 performs control so that the welding operation at a part of the points at which the first manufacturing machine 3 a has stopped welding is performed by the second manufacturing machine 3 b.),  the method comprising: 
predicting a failure time for each of the robots if each of the robots were to operate at the default work load; ([0041] The cell control apparatus 5 includes a failure prediction unit 52 which predicts a failure time of a component of the manufacturing machines 3a, 3b, 3c based on the operation information of the manufacturing machines 3a, 3b, 3c. [0054] In each manufacturing machine, the current operation load is maintained. In the present embodiment, current distribution of the points is maintained and a welding operation is continued in each of the manufacturing machines 3 a, 3 b, 3 c.) 
adjusting a work load of at least one robot among the plurality of robots according to each of the predicted failure times, so that each of the robots operates until a maintenance time determined in common to each of the robots ([0060] the work adjustment unit 54 can set the reduction amount of the operation load so that the failure time is later than the replacement time.)  wherein an adjusted combined work load of the plurality of robots remains the same as the default combined work load, and the maintenance time remains the same.  ([0061] The work adjustment unit 54 controls the other manufacturing machines in such a way that the operation as reduced in the manufacturing machine on which a failure of the component is predicted is performed by the other manufacturing machines. The work adjustment unit 54 performs a control for transferring a part of the operation of the manufacturing machine containing the component predicted to fail to the other manufacturing machines. For example, the work adjustment unit 54 performs control so that the welding operation at a part of the points at which the first manufacturing machine 3 a has stopped welding is performed by the second manufacturing machine 3 b.)
Yamamoto does not expressly disclose but Koumoto discloses determining whether each predicted failure time falls within a predetermined period that includes a maintenance time determined in common to each of the robots ( Fig. 17 A-C, normal and abnormal horizontal lines, maintenance time 1), the predetermined period including a first sub-period before the maintenance time and a second sub-period after the maintenance time; and (before and after maintenance time 1)
in response to determining that each robot among the plurality of robots has a predicted failure time that falls within the predetermined period (Fig. 17 A-C, normal and abnormal horizontal lines, maintenance time 1), at least one of the plurality of robots has a predicted failure time that falls within the first sub-period (Fig. 17 (c) abnormal detection before maintenance time 1), and at least one of the plurality of robots has a predicted failure time that falls within the second sub-period (Fig. 17 (a) and (b) abnormal detection after maintenance time 1),
In this way, the system of Koumoto includes A maintenance plan formulation device. Like Yamamoto, Koumoto is concerned with monitoring machines.
Therefore, from these teachings of Koumoto and Yamamoto, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Koumoto to the system of Yamamoto since doing so would enhance the system by avoiding failure when performing a maintenance operation based on a sign of a failure that has been detected.
Response to Arguments
Applicant’s arguments filed 7/5/2022 have been fully considered as follows:
Applicant argues that the 35 USC 102 rejection for the independent claims should not be maintained because “None of the cited references discloses adjusting the work loads of multiple machines, such that the total work load remains the same, and such that the maintenance time remains same. Barker discloses suggesting a most optimal time to perform maintenance. Unlike Barker, Claim 1 does not adjust maintenance time. Instead, the Claim 1 adjusts the work load of each robot, and keeps a combined work load of all the robots the same before the predetermined maintenance time, which is not disclosed by any cited reference.” However, a new ground of rejection is made in view of the amendments.
	Applicant argues “Furthermore, none of the cited references discloses that each of multiple machines has a same default work load, nor that after the load adjustment, each of the machines operates until the maintenance time, and that the adjusted combined work load of the plurality of robots remains the same. Accordingly, Claims 1 and 5 are not taught or suggested by any of the prior art of record, either singly or in combination.” However, a new ground of rejection is made in view of the amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664